                                                                  ISTRIC
                                                             TES D      TC
                                                           TA




                                                                                              O
                                                      S
      CENTER FOR DISABILITY ACCESS




                                                                                               U
                                                     ED
 1




                                                                                                RT
      Chris Carson, Esq., SBN 280048
                                                                      VED




                                                 UNIT
      Dennis Price, Esq., SBN 279082                             APPRO
 2
      Amanda Seabock, Esq., SBN 289900




                                                                                                    R NIA
 3    8033 Linda Vista Road, Suite 200
 4    San Diego, CA 92111
      (858) 375-7385                                                                         eman




                                                 NO
                                                                           h Lab   son Fre
      (888) 422-5191 fax                                        d ge B e t




                                                                                                    FO
 5                                                         Ju
      phylg@potterhandy.com




                                                  RT




                                                                                                LI
 6    Attorneys for Plaintiff                             ER




                                                     H




                                                                                              A
                                                               N                               C
      VICTORIA L. H. BOOKE (SBN: 142518)                                         F
 7                                                                 D IS T IC T O
      vbooke@gmail.com                                                   R
 8    LAW OFFICES OF BOOKE & AJLOUNY, LLP
      606 North First Street
 9    San Jose, California 95112
10    Telephone: (408) 286-7000
      Facsimile: (408) 286-7111
11    Attorneys for Defendants
      Wai-Hung Leung, Jennifer Li, 770 Kiely, LLC
12
13                       UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA

15    SCOTT JOHNSON,                          Case: 5:18-CV-06700-BLF
16            Plaintiff,
                                              JOINT STIPULATION FOR
17      v.                                    DISMISSAL PURSUANT TO
18    WAI-HUNG LEUNG, in individual           F.R.CIV.P. 41 (a)(1)(A)(ii)
      and representative capacity as
19    trustee of LeungLi QPRT Trust dated
      February 8, 2006;
20    JENNIFER LI, in individual and
      representative capacity as trustee of
21    LeungLi QPRT Trust dated February
      8, 2006;
22    770 KIELY, LLC, a California
      Limited Liability Company; and
23    Does 1-10,
24            Defendants.
25
26
27
28

                                          1

     Joint Stipulation for Dismissal             Case: 5:18-CV-06700-BLF
 1                                     STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: December 25, 2019           CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Lockhart Seabock
11                                             Amanda Lockhart Seabock
                                              Attorneys for Plaintiff
12
13   Dated: December 25, 2019           LAW OFFICES OF BOOKE & AJLOUNY,
                                        LLP
14
15                                      By: /s/ Victoria L. H. Booke
16                                              Victoria L. H. Booke
                                                Attorneys for Defendant
17                                              Wai-Hung Leung, Jennifer Li, 770
                                                 Kiely, LLC
18
19
20
21
22
23
24
25
26
27
28

                                             2

     Joint Stipulation for Dismissal                Case: 5:18-CV-06700-BLF
 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Victoria L.
 4   H. Booke, counsel for Wai-Hung Leung, Jennifer Li, 770 Kiely, LLC, and that
 5   I have obtained Ms. Booke’s authorization to affix her electronic signature to
 6   this document.
 7
 8   Dated: December 25, 2019          CENTER FOR DISABILITY ACCESS
 9
                                       By: /s/ Amanda Lockhart Seabock
10                                             Amanda Lockhart Seabock
11
                                               Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Stipulation for Dismissal               Case: 5:18-CV-06700-BLF
                                PROOF OF SERVICE
                                JOHNSON V. LEUNG
                                    5:18-CV-06700-BLF



I, the undersigned, am over the age of eighteen years. I am not a party to the above-entitled
action; my business address is 8033 Linda Vista Road, Suite 200, San Diego, CA 92111

       On December 25, 2019 I served the following document(s):

JOINT STIPULATION FOR DISMISSAL PURSUANT TO F.R.CIV.P. 41 (a)(1)(A)(ii)

Addressed to:
       Victoria Booke
       Fahmy & Booke
       606 N 1st St
       San Jose, CA 95112-5109

      BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in
       the United States mail at San Diego, California.
      BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a
       copy of said documents via facsimile to the listed facsimile number.
      BY OVERNIGHT EXPRESS: I caused such envelope with postage thereon fully
       prepaid to be placed in the Designated Overnite Express drop box at San Diego,
       California.
      BY PERSONAL SERVICE: I caused said documents to be personally served on all
       listed recipients via ASAP legal Services
      BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed documents
       to be electronically emailed to the above recipients.

       Executed on December 25, 2019, from San Diego, California.

I declare under penalty of perjury under the laws of the State of California that the above is
true and correct.




                                                  ______________________________
                                                          Renuka Patil
